        Case 3:16-cv-01570-HZ       Document 177   Filed 03/22/19   Page 1 of 4




Scott E. Davis, OSB No. 022883
Email: scott.davis@klarquist.com
Todd M. Siegel, OSB No. 001049
Email: todd.siegel@klarquist.com
KLARQUIST SPARKMAN, LLP
121 S.W. Salmon St., Ste. 1600
Portland, Oregon 97204
Telephone: (503) 595-5300

David A. Casimir, pro hac vice
Email: dacasimir@casimirjones.com
CASIMIR JONES, S.C.
2275 Deming Way, Ste. 310
Middleton, WI 53562
Telephone: (608) 662-1277

Attorneys for Defendant
LIGHTFORCE USA, INC.

                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION

 LEUPOLD & STEVENS, INC.,                   Civil Case No.: 3:16-cv-01570-HZ

              Plaintiff,                    DEFENDANT’S MOTION TO STAY
                                            AND CONTINUE BRIEFING
       v.                                   SCHEDULE ON PLAINTIFF’S
                                            MOTIONS TO STRIKE AND EXCLUDE
 LIGHTFORCE USA, INC. d/b/a                 EXPERT OPINION TESTIMONY OF
 NIGHTFORCE OPTICS and                      ALLEN BRANDENBURG AND
 NIGHTFORCE USA,                            DOUGLAS P. DUFAUX
              Defendant.
         Case 3:16-cv-01570-HZ          Document 177        Filed 03/22/19     Page 2 of 4




                           LOCAL RULE 7-1(A) CERTIFICATION

       In compliance with Local Rule 7-1, the parties made a good faith effort through a

telephone conference to resolve the dispute and have been unable to do so.

                                             MOTION

       Defendant Lightforce USA, Inc. d/b/a Nightforce Optics and Nightforce USA

(“Nightforce”) moves this Court for an order to stay the briefing schedule on the motions

Plaintiff Leupold & Stevens, Inc. (“Leupold”) filed to strike and exclude expert opinions of

Messrs. Brandenburg and DuFaux (ECF Nos. 173, 175) (“Leupold’s motions”). Alternatively,

Nightforce respectfully requests an extension of time to respond to Leupold’s motions until

30 days after the Court rules on all of the pending motions for summary judgment, or not less

than 14 days beyond the current deadline of April 2, 2019.

                                        MEMORANDUM

       The Court may need no reminder of the background of this overly complicated case.

Prior to summary judgment motions, Plaintiff refused to drop any of the scores of asserted claims

in the eight asserted patents. As the Court noted with all the patents and issues in the case, it

would be too much for a jury—“they will be lost” (Dec. 17, 2018 Tr. at 6:12). This case is far too

complex at this stage, prior to summary judgment rulings. Hence, the Court struck the trial date

to be reset following rulings on the pending summary judgment motions, which are under

advisement. (ECF No. 167.) A pretrial conference, trial date and the many deadlines for pretrial

filings, including motions to exclude or limit expert testimony, must all be reset following and in

view of summary judgment rulings. (See ECF No. 79 (showing the many pretrial deadlines that

were previously set to follow summary judgment oral arguments including a deadline for

motions to exclude or limit expert testimony).)

DEFENDANT’S MOTION TO STAY AND CONTINUE BRIEFING
SCHEDULE ON PLAINTIFF’S MOTIONS TO STRIKE AND EXCLUDE EXPERT
OPINION TESTIMONY OF ALLEN BRANDENBURG AND DOUGLAS P. DUFAUX                                        1
         Case 3:16-cv-01570-HZ         Document 177        Filed 03/22/19      Page 3 of 4




       Despite that the trial date was stricken and there are still too many issues in the case at

this stage—at least until the Court rules on pending summary judgment motions—Leupold seeks

to further complicate the record with more issues for the Court to decide.

       At the same time Leupold seeks to compel Nightforce to brief issues that could be moot

in whole or in part following summary judgment decisions.

       Efficiency favors a stay of briefing on issues that may be mooted. The Court should

stop wasteful briefing on Leupold’s motions until summary judgment issues are decided. For

example, one motion (ECF No. 173) is direct to Mr. Brandenburg, who opined only about the

’907 patent. The ’907 patent, however, will no longer be at issue in this case if the Court grants

Nightforce’s pending motion for summary judgment (ECF No. 102). As to Mr. DuFaux, there is

no point in briefing now portions of his report about issues that will be moot if the Court grants

Nightforce’s motion for summary judgment (ECF No. 97).

       There is no urgency in deciding Leupold’s motions directed to expert opinions and

testimony on issues that may no longer be in the case after summary judgment rulings.

Nightforce should not be required to brief and the Court should not decide Leupold’s motions

that may be mooted, in whole as to Mr. Brandenburg and in part as to Mr. DuFaux.

       Leupold’s motions should not be allowed to supplement pending summary

judgment arguments. Leupold’s counsel effectively admitted that these expert motions were

filed now in the hope that the Court will consider them alongside the pending, fully briefed, and

fully argued summary judgment motions that are under advisement. The Court should not

entertain Leupold’s attempt to effectively supplement the summary judgment record with its

expert motions.



DEFENDANT’S MOTION TO STAY AND CONTINUE BRIEFING
SCHEDULE ON PLAINTIFF’S MOTIONS TO STRIKE AND EXCLUDE EXPERT
OPINION TESTIMONY OF ALLEN BRANDENBURG AND DOUGLAS P. DUFAUX                                         2
        Case 3:16-cv-01570-HZ         Document 177       Filed 03/22/19     Page 4 of 4




       A stay or extension of the briefing schedule is appropriate. The Court should stay all

briefing on Leupold’s motions (ECF Nos. 173, 175) until further order of the Court, after rulings

on summary judgment motions and pretrial and trial dates are reset. Alternatively, the Court

should grant an extension of time to respond to Leupold’s motions until 30 days after the Court

rules on all of the pending motions for summary judgment, or at least an extension of 14 days

beyond the current deadline of April 2, 2019.



March 22, 2019

                                       Respectfully submitted,

                                       By: s/Scott E. Davis
                                           Scott E. Davis, OSB No. 022883
                                           Email: scott.davis@klarquist.com
                                           Todd M. Siegel, OSB No. 001049
                                           Email: todd.siegel@klarquist.com
                                           KLARQUIST SPARKMAN, LLP

                                            David A. Casimir, pro hac vice
                                            Email: dacasimir@casimirjones.com
                                            CASIMIR JONES, S.C.

                                            Attorneys for Defendant
                                            LIGHTFORCE USA, INC.




DEFENDANT’S MOTION TO STAY AND CONTINUE BRIEFING
SCHEDULE ON PLAINTIFF’S MOTIONS TO STRIKE AND EXCLUDE EXPERT
OPINION TESTIMONY OF ALLEN BRANDENBURG AND DOUGLAS P. DUFAUX                                      3
